Citation Nr: 1624697	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-49 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for incomplete paralysis of sciatic nerve in the left leg as a result of peripheral neuropathy.

2. Entitlement to a rating in excess of 20 percent for incomplete paralysis of sciatic nerve in the right leg as a result of peripheral neuropathy.

3. Entitlement to a rating in excess of 20 percent for incomplete paralysis of the femoral nerve in the left leg as a result of peripheral neuropathy, to include the question of entitlement to an effective date prior to March 16, 2015 for the separate rating.

4. Entitlement to a rating in excess of 20 percent for incomplete paralysis of the femoral nerve in the right leg as a result of peripheral neuropathy, to include the question of entitlement to an effective date prior to March 16, 2015 for the separate rating.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In February 2014, the Board issued a decision which, in pertinent part, denied a disability rating in excess of 20 percent for peripheral neuropathy in each leg.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in November 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

This case was then remanded by the Board in February 2015 with instructions to provide the Veteran a new VA examination and for the examiner to specifically address which of the Veteran's nerves were affected by the peripheral neuropathy.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the issues on appeal before the Board in February 2014 and addressed in the JMR of November 2014 concerned increased disability ratings for the peripheral neuropathy in either leg affecting the sciatic nerve.  During the pendency of the appeal, a rating decision in April 2015 assigned additional compensable ratings of 20 percent for peripheral neuropathy in each leg affecting the femoral nerve.  Given that the basis for both sets of ratings is the same, peripheral neuropathy, and that the Board is required to broadly construe claims to include other disabilities with similar symptomatology (see Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam)), this decision will address each of the four ratings assigned for peripheral neuropathy in the lower extremities.  This is reflected in the list of issues on the title page.

Also, a claim for TDIU has been raised by the record and will be considered by the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The list of issues considered reflects that change.

The issue of entitlement to TDIU is REMANDED to the Appeals Management Center (AMC).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's peripheral neuropathy in the left leg has been manifested by incomplete paralysis of the sciatic nerve which was moderate in nature, as demonstrated by pain and numbness in the lower leg and foot, weakness in the ankle, and decreased sensation of vibration, pinprick, and temperature with resulting difficulty in walking.

2.  Throughout the appeals period, the Veteran's peripheral neuropathy in the right leg has been manifested by incomplete paralysis of the sciatic nerve which was moderate in nature, as demonstrated by pain and numbness in the lower leg and foot, weakness in the ankle, and decreased sensation of vibration, pinprick, and temperature with resulting difficulty in walking.

3. Throughout the appeals period, the Veteran's peripheral neuropathy in the left leg has also been manifested by incomplete paralysis of the femoral nerve which was moderate in nature, with decreased functioning of the quadriceps muscles and difficulty in lifting his legs when he walked.

4. Throughout the appeals period, the Veteran's peripheral neuropathy in the right leg has also been manifested by incomplete paralysis of the femoral nerve which was moderate in nature, with decreased functioning of the quadriceps muscles and difficulty in lifting his legs when he walked.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 20 percent for incomplete paralysis of the sciatic nerve in the left leg due to peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

2. The criteria for a disability rating higher than 20 percent for incomplete paralysis of the sciatic nerve in the right leg due to peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

3. The criteria for a 20 percent disability rating, and no higher, for incomplete paralysis of the femoral nerve in the left leg due to peripheral neuropathy were met as of April 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015). 

4. The criteria for a 20 percent disability rating, and no higher, for incomplete paralysis of the femoral nerve in the right leg due to peripheral neuropathy were met as of April 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2009, June 2010, July 2010, and March 2015.  The Veteran submitted a written statement in May 2015 challenging the adequacy of the March 2015 VA examination and specifically asserting that it was conducted in a short period of time and the examiner seemed to feel that no increased rating was likely.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  In this instance, the presumption would extend to the examination conducted in March 2015.  Moreover, the Board notes that the examination was conducted to determine the amount of sensory perception and nerve damage exhibited by the Veteran.  The tests described by the Veteran as being performed during the examination, for sensitivity to pinprick, vibration and light touch, and for reflexes, address the specifics of the rating criteria for the disability on appeal.  The Board also notes that, as a result of the March 2015 VA examination, additional compensable disability ratings for the Veteran's peripheral neuropathy were assigned, despite any indication to the contrary that the Veteran felt was made by the examiner during the examination.  Therefore, the Board finds that the examination in March 2015 was adequate and no further examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings have not been assigned and are not shown to be warranted.  

Facts and Analysis

The Veteran is service connected for peripheral neuropathy in both the left and right legs, with each extremity separately rated as 20 percent disabling with respect to the sciatic nerve.  He filed his claim for increased disability ratings April 2009.  During the appeal, a rating decision issued in April 2015 granted a 20 percent disability rating for each leg for peripheral neuropathy affecting the femoral nerve, effective March 16, 2015.

In assigning disability ratings for peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words "moderate" and "severe" are not defined in the regulations cited above.  However, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides an 80 percent rating for complete paralysis of the sciatic nerve, contemplated by foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8526 provides a 40 percent rating for complete paralysis of the anterior crural (femoral) nerve, contemplated by paralysis of the quadriceps extensor muscles.  A 30 percent rating is assigned for severe incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 10 percent rating for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The VA examination of June 2010 noted that the Veteran had been diagnosed with peripheral neuropathy two years previously, based on symptoms of tingling and numbness, abnormal sensation, pain anesthesia, weakness, paralysis of the affected parts, and poor balance.  The Veteran reported that he was unable to walk or stand for any length of time and had been forced to stop teaching because of his symptoms.  Examination showed sensory loss in both lower extremities, specifically decreased vibration sense at the ankle and great toe.  He also had abnormal sensory function in both legs and feet in a stocking/boot pattern.  Reflexes and motor functions were within normal limits.

At a follow-up examination in July 2010, the Veteran demonstrated absent reflexes in the right knee and in both ankles.  In addition, the examiner described that the Veteran had sensory deficits in the L5-S1 nerve root distribution in both legs, with a loss of vibration sensation, loss of pinprick pain sensation in the great toes and ankles, and decreased proprioception (position sense) in both feet.

In a statement submitted in November 2010, the Veteran asserted that he had partial paralysis of his toes, reduced range of motion in his ankles, lack of strength in his legs, and an "increased inability to walk normally."  He reported that both of his feet were constantly numb, that he had constant pain in both legs and knees.  He believed that he was entitled to at least a 20 percent disability rating for each leg.

In a written statement submitted in August 2011, the Veteran reported that his peripheral neuropathy had progressed to his ankles and knee, that walking was difficult and standing for more than 30 minutes was a strain.  He said that he was in constant pain and he had fallen several times because of a "higher trip factor" resulting from decreased ability to raise his feet more than a few inches when walking.  He had installed additional handrails and grab bars around his home to help him negotiate obstacles safely, but noted that his quality of life and ability to work had been severely limited.

In a statement submitted in February 2012, the Veteran noted that his condition had deteriorated since he had filed his appeal.  He said that his feet and legs were such that he could not stand for any length of time or walk for any appreciable distance.  As a result, he could not work or move about without pain.  He had also fallen on several occasions.  He requested a 100 percent disability rating.

In a written statement submitted in September 2013, the Veteran asserted that he could not stand or walk for any length of time, that he could no longer stand and teach classes, and that he walked like a penguin, "waddling" because he could not raise his legs very far.  He used a cane or wheeled walker for assistance and was unsteady on his feet.  He had fallen on the stairs and needed help to step onto curbs.  He said that his toes were almost completely without feeling and the numbness extended up his legs almost to his knees.

At the Board hearing in January 2014, the Veteran testified that his toes and half of his feet were almost completely numb and that he had balance problems and limited sensation in his legs.  He wore knee braces for stability and was in pain all the time.  He said that he had discoloration on both legs and used a seated walker or a cane to get around.  He was still able to drive but was concerned that he might have to stop doing so within the next few years because of trouble using the brake and gas pedals.  He was unable to do simple household chores any more, had to sit down to cook, and had taken an early retirement from his job.

At the March 2015 VA examination, testing showed decreased muscle strength in the ankles, decreased reflexes in the ankles, and an absence of sensation for light touch, vibration, and cold in both legs below the knees.  The Veteran also had decreased position sense in both legs.  There was no muscle atrophy, but there were trophic changes in both legs, including hyperpigmentation, shiny skin, onychomycosis, reduced range of motion in the toes, and calluses on both feet.  The examiner offered the opinion that the Veteran had moderate incomplete paralysis in both legs affecting the sciatic and femoral nerves.

A December 2015 disability benefits questionnaire (DBQ) completed by the Veteran's treating physician included findings on examination much the same as those of the March 2015 examination.  (The primary distinction being that the December 2015 report described the Veteran's sensations as decreased rather than absent.)  The treating physician also described the Veteran as demonstrating moderate incomplete paralysis of both the sciatic and femoral nerves due to peripheral neuropathy in both the right and left legs.

After considering all of the evidence in this matter, including that listed above, the Board finds that the current 20 percent disability ratings for peripheral neuropathy in both legs, affecting both the sciatic nerves and the femoral nerves are appropriate and no higher disability rating is warranted.  Specifically, the Board notes that both the March 2015 VA examination and the December 2015 DBQ completed by the Veteran's treating physician describe the Veteran's disability picture as one of moderate incomplete paralysis of the sciatic and femoral nerves in the right and left legs.  Based on these findings, the 20 percent disability ratings for the left and right sciatic nerves and for the left and right femoral nerves are sufficient.

While the terms "moderate," "moderately severe," and "severe," are not defined in the regulations governing these disability ratings, the Board does note that the Veteran retains movement in his legs sufficient to walk for short distances when necessary, demonstrating that complete nerve paralysis is not present.  Also, the Veteran has decreased reflexes in his knees and ankles, but those reflexes are not completely absent; likewise, the Veteran's muscle strength is decreased but not absent, and muscle atrophy is not shown.  Therefore, the Board concludes that neither moderately severe nor severe incomplete paralysis has been demonstrated.  In light of all of the evidence, the Board will accept and adopt the opinion of both the VA examiner and the Veteran's treating physician that his femoral and sciatic nerve disabilities are consistent with moderate incomplete paralysis.  Indeed, the Board finds that deference should be given to the judgment of the medical professionals in characterizing the degree of disability involved, particularly when both such reports agree with each other.  

A review of the record shows that the Veteran's disability picture with respect to specific symptoms has been largely consistent since the filing of the claim in April 2009.  The Veteran has demonstrated decreased reflexes and sensation, has complained of pain and numbness, and has had difficulty standing and walking for the entire appeals period.  While there is evidence that the Veteran has progressed from the use of a cane to a wheeled walker to a wheelchair during the appeals period, the clinical findings have remained consistent.  Therefore, the Board must conclude that the moderate level of incomplete paralysis has been consistent throughout the appeals period as well.  As a result, the Board finds that the 20 percent disability rating for the femoral nerve disability should be effective for the entire appeals period. 

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected peripheral neuropathy is reasonably described by the respective rating criteria for incomplete paralysis of both the femoral nerve and the sciatic nerve in each leg.  The Veteran's primary symptoms of these disabilities are severe pain and numbness, decreased sensation, and decreased reflexes in his legs.  The Board finds that the schedular criteria (Diagnostic Codes 8520 and 8526) contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a disability rating higher than 20 percent for incomplete paralysis of the sciatic nerve in the left leg due to peripheral neuropathy is denied.

Entitlement to a disability rating higher than 20 percent for incomplete paralysis of the sciatic nerve in the right leg due to peripheral neuropathy is denied.

Entitlement to 20 percent, and no higher, for incomplete paralysis of the femoral nerve in the left leg due to peripheral neuropathy, is granted as of April 20, 2009.

Entitlement to 20 percent, and no higher, for incomplete paralysis of the femoral nerve in the right leg due to peripheral neuropathy, is granted as of April 20, 2009.


REMAND

The Veteran filed a claim for TDIU in September 2014, asserting that he had not been employed since 2006.  The record does not indicate that this claim has ever been addressed.  The record, specifically the September 2015 VA psychiatric examination, also indicates that he retired from his job as an engineer in 2006 but continued to teach classes on a part-time basis until December 2014.  

Under the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is considered part of every increased rating claim where the evidence suggests that the Veteran cannot work because of his disabilities.  Here, in addition to the 2014 claim, the Veteran has continually asserted in his written submissions that he cannot work because of his disabilities and that he is seeking a 100 percent disability rating.
  
Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service connected disabilities have resulted in a combined disability rating of at least 70 percent since March 26, 2010 (once the above decision granting an earlier effective date for moderate incomplete paralysis of the left and right femoral nerves is implemented) and currently yield a combined disability rating of 90 percent.  Moreover, the 70 percent combined disability rating in March 2010 consisted of a 20 percent disability rating for diabetes, two separate 20 percent disability ratings for both the right and left legs due to peripheral neuropathy resulting from diabetes, and 10 percent ratings for both the right and left arms due to peripheral neuropathy resulting from diabetes.  As the Veteran's peripheral neuropathy is due to his diabetes, all of the ratings may be considered together as a single disability under 38 C.F.R. § 4.16(a)(2).  He therefore met the minimum schedular criteria for entitlement to TDIU and the only question remaining is whether the Veteran's disability rendered him unable to sustain substantially gainful employment consistent with his education and employment background.  

The record shows that the Veteran has not been afforded a VA examination to address his ability to work in light of his service-connected disabilities, despite his repeated assertions of entitlement to a 100 percent rating.  As such, a VA examination and opinion should be obtained on remand.

The record also shows that the Veteran served as an engineer and that at one point in time he was still doing computer-related tasks in his home, which suggest that further development is necessary to determine the exact nature of his education or training and his employment background.  In addition, during the course of the appeal, the Veteran's physical functioning has apparently decreased, with use of a cane at the 2009 VA examination and use of a wheelchair at the 2016 VA examination.  Because an understanding of the Veteran's ability to work for the entire appeals period is at issue, consideration should be given to his level of functioning throughout.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit specific information regarding his employment history and earnings from the date of the claim for increased disability ratings.  The request for this information should include an advisory statement pursuant to 38 C.F.R. § 3.158 regarding his obligation to furnish the information necessary to substantiate his claim for TDIU.

2. After the information regarding the Veteran's employment history and earnings has been received, review it and make a determination as to the date when he ceased to be engaged in substantially gainful employment.  In reviewing any documentation related to part-time employment, the question of whether such employment was marginal employment under 38 C.F.R. § 4.16(a).

3. Once a determination has been made as to the date when the Veteran ceased to be engaged in substantially gainful employment, afford his an appropriate VA examination.  The examiner should describe the expected limitations in the workplace with respect to each service-connected disability.  The examiner should consider the nature of the duties performed by the Veteran in his employment and his capacity to continue to engage in those duties, as well as relevant remaining functional capacity that might be applicable to other employment, including standing, sitting, walking, lifting, concentrating, reading, or writing.  

If necessary, separate opinions should be obtained with respect to mental health conditions and physical limitations.  

The examiner(s) should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner(s) for review.

4. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


